DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 17/112,751 filed on December 04, 2020 and amendment presented on February 22, 2022 which amends claims 24, 31 and 38 and presents arguments, is hereby acknowledged. Claims 24-43 are pending and subject to examination.

Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on 01/31/2022 and 01/31/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Claims 24-43 Are Patentable Over the Cited References:
     On pages 8-12 of the response filed February 22, 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the November 22, 2021 Non-Final Rejection. Applicant's arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
    Applicants argue at page 9 of the remarks, as filed, that Lissack in view of Lucas does not teach or suggest "providing, based at least in part on comparing a metric, of the one or more metrics of the network traffic between the first network and the second network, with the network connection performance threshold obtained from the client of the network monitoring service, an indication of a health event pertaining to the connectivity between the first network and the second network." as recited by amended independent claim 24 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below.   
     Applicants argue claims 31 and 38 based on the arguments presented for Claim 24 at page 12 of the remarks. The same explanation is applicable to claims 31 and 38 as mentioned above with respect to claim 24.

Dependent claims 25-30, 32-37 and 39-43
Applicant argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.


Claim Rejections - 35 USC § 103
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.      Claims 24-25, 28, 30-32, 35, 37-39 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Lissack et al. (US 2015/0149611 A1); and further in view of  Bishop et al. (US 2014/0330955 A1).
        Regarding Claim 24, Lissack teaches a computer-implemented method, comprising: obtaining, via one or more programmatic interfaces from a client of a network monitoring service ([paragraph 0029, 0032, 0043] describes obtaining via programmatic interface from a client network related metrics such as monitoring traffic pattern information regarding the actual incoming and outgoing network traffic at a given client during a time interval, the number of packets dropped during a time interval),
      a network connection performance threshold for generating a health event pertaining to connectivity between a first network and a second network ([paragraph 
     wherein the first network comprises a virtual machine configured at a cloud computing environment ([paragraph 0030-0031] describes provider network (e.g. first network) includes a virtual machine in a cloud computing environment); 
      monitoring one or more metrics of network traffic between the first network and the second network ([paragraph 0031-0032, 0043] describes monitoring traffic patterns metrics such as the number of packets dropped during a time interval and the causes of the packet drops, latencies associated with packet delivery etc. between two provider networks in two different geographical regions (e.g. first network and second network); 
      providing an indication of a health event ([paragraph 0041, 0053, 0093] describes providing indication of health related messages (e.g. health event) to clients).
       Lissack fails to teach wherein providing, based at least in part on comparing a metric, of the one or more metrics of the network traffic between the first network and the second network, with the network connection performance threshold obtained from the client of the network monitoring service, an indication of a health event pertaining to the connectivity between the first network and the second network.
However, Bishop teaches wherein providing, based at least in part on comparing a metric, of the one or more metrics of the network traffic between the first network and the second network, with the network connection performance threshold obtained from the client of the network monitoring service, an indication of a health event pertaining to the connectivity between the first network and the second network ([paragraph 0029, 0030-0031] describes data network (e.g. first network) connected  HAN network (second network) [paragraph 0016-0018, 0022, 0044, 0054-0056] describes providing based on comparing communication metrics include a number of broadcast messages and/or a number of unicast messages communicated via the HAN to data network with status of network performance of communication events obtained from client of monitor communication metrics and status of indicators related to health of network communication events of data network (e.g. first network) with HAN network (second network)).
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lissack to include wherein providing, based at least in part on comparing a metric, of the one or more metrics of the network traffic between the first network and the second network, with the network connection performance threshold obtained from the client of the network monitoring service, an indication of a health event pertaining to the connectivity between the first network and the second network as taught by Bishop. One ordinary skill in the art would be motivated to utilize the teachings of Lissack in the Bishop system in order to provide data indicative of monitoring the health events ([paragraph 0015] in Bishop).
Regarding claim 25, the combination of Lissack and Bishop teaches the computer-implemented method, wherein said monitoring the one or more metrics comprises: causing a first set of network packets to be sent from a first agent of the network monitoring service to a second agent of the network monitoring service, wherein the first set of network packets do not include application data (Lissack: [paragraph 0033-0034, 0042-0043, 0114-0115] describes monitoring traffic patterns includes data traffic related to high performance computing (e.g. not include application data) sent from a NCS 180A of a node (first agent) of network monitoring service to NCS 180B of a node (second agent) of the network monitoring service); 
      causing a second set of network packets to be sent from the second agent to the first agent, in response to packets of the first set, wherein a particular metric of the one or more metrics is based at least in part on an analysis of the second set of network packets (Lissack: [paragraph 0029, 0033-0034,  0039-0040, 0060] describes in response to received data traffics from to the NCS 180A of the node (first agent) of network monitoring service, another data traffic packets (e.g. second set of network packets) sent from the NCS 180B of the node (second agent) of the network monitoring service to the NCS 180A of the node (first agent) of network monitoring service based on analysis of another data traffic packets (e.g. second set of network packets)).

        Regarding claim 28, the combination of Lissack and Bishop teaches the computer-implemented method, wherein a metric of the one or more metrics comprises one or more of: (a) a latency metric, (b) a packet drop metric, (c) a request-response success rate, or (d) a metric indicating a variation in latency (Lissack: [paragraph 0032-

      Regarding claim 30, the combination of Lissack and Bishop teaches the computer-implemented method, wherein the second network comprises one or more resources at a premise of the client (Lissack: [paragraph 0031, 0086] describes clients may interact 
with resources and services at the provider network from devices located at client- owned or client-managed premises such as various distributed system resources of interest to a client).

      Regarding claim 31, this claim contains limitations found within that of claim 24 and the same rationale to rejection is used except for the claim 31 a system, comprising: one or more computing devices; wherein the one or more computing devices include instructions that upon execution on or across the one or more computing devices cause the one or more computing devices to. In the combination, Lissack teaches a system, comprising: one or more computing devices; wherein the one or more computing devices include instructions that upon execution on or across the one or more computing devices cause the one or more computing devices to (Lissack: [paragraph 0042, 0127] describes a system  in which a centralized networking configuration service is implemented to manage network traffic at a plurality of nodes of a distributed computing environment which comprise one or more software and/or hardware modules in different embodiments, and may itself be implemented using a plurality of computing 

      Regarding claim 32, the combination of Lissack and Bishop teaches the system, wherein the one or more computing devices include further instructions that upon execution on or across the one or more computing devices further cause the one or more computing devices to: send a first set of request packets from a first agent of the network monitoring service to a second agent of the network monitoring service (Lissack: [paragraph 0033-0034, 0042-0043, 0114-0115] describes monitoring traffic patterns includes data traffic related to high performance computing sent from a NCS 180A of a node (first agent) of network monitoring service to NCS 180B of a node (second agent) of the network monitoring service); 
      send a second set of network packets from the second agent to the first agent, in response to packets of the first set, wherein a particular metric of the one or more metrics is based at least in part on an analysis of the second set of network packets (Lissack: [paragraph 0029, 0033-0034,  0039-0040, 0060] describes in response to received data traffics from to the NCS 180A of the node (first agent) of network monitoring service, another data traffic packets (e.g. second set of network packets) sent from the NCS 180B of the node (second agent) of the network monitoring service to the NCS 180A of the node (first agent) of network monitoring service based on analysis of another data traffic packets (e.g. second set of network packets)).

Regarding claim 35, this claim contains limitations found within that of claim 28 and the same rationale to rejection is used.

      Regarding claim 37, the combination of Lissack and Bishop teaches the system, the system, wherein the second network comprises one or more resources at a premise external to the cloud computing environment (Lissack: [paragraph 0031-0032, 0086] describes another provider network (e.g. second network0 includes clients  may interact with resources and services at the provider network from devices located at client- owned or client-managed premises such as various distributed system resources of interest to a client which are located outside of cloud computing environment).

      Regarding claim 38, this claim contains limitations found within that of claim 31 and the same rationale to rejection is used except for the claim 38 one or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to: In the combination, Lissack teaches one or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to (Lissack: [paragraph 0131] describes computer-accessible medium may include non-transitory storage media configured to store program instructions).

      Regarding claim 39, this claim contains limitations found within that of claim 32 and the same rationale to rejection is used.
Regarding claim 42, this claim contains limitations found within that of claim 28 and the same rationale to rejection is used.

     Regarding claim 43, the combination of Lissack and Bishop teaches the one or more non-transitory computer-accessible storage media, wherein the indication of the health event is provided at least in part via a graphical user interface (Lissack: [paragraph 0041, 0053, 0093] describes providing health related messages to clients via a graphical user interface).

8.      Claim 26, 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Lissack et al. (US 2015/0149611 A1); in view of  Bishop et al. (US 2014/0330955 A1); and further in view of  Lucas et al. (US 2016/0211988 A1).
        Regarding Claim 26, Lissack and Bishop fails to teach the computer-implemented method, further comprising: automatically determining, at the network monitoring service, another threshold to be used to generate another health event, without obtaining the other threshold from a client of the network monitoring service.
     However, Lucas teaches the computer-implemented method, further comprising: automatically determining, at the network monitoring service, another threshold to be used to generate another health event, without obtaining the other threshold from a client of the network monitoring service (Lucas: [paragraph 0031-0032, 0065-0066] describes automatically determining at the network monitoring service that jitter threshold (e.g. another threshold) for the packets instead of delay threshold from one or more threshold metrics for the packet to provide network condition (e.g. health 
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lissack/ Bishop to include automatically determining, at the network monitoring service, another threshold to be used to generate another health event, without obtaining the other threshold from a client of the network monitoring service as taught by Lucas. One ordinary skill in the art would be motivated to utilize the teachings of Lissack/Bishop in the Lucas system in order to determine whether the network performance for the traffic satisfies both the network intent ([paragraph 0051] in Lucas).

      Regarding claim 33, this claim contains limitations found within that of claim 26 and the same rationale to rejection is used.

     Regarding claim 40, this claim contains limitations found within that of claim 26 and the same rationale to rejection is used.

9.      Claim 27, 34 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Lissack et al. (US 2015/0149611 A1); in view of  in view of Bishop et al. (US 2014/0330955 A1); and further in view of Tapia et al. (US 2017/0019291 A1).
         Regarding Claim 27, Lissack and Bishop fails to teach the computer-implemented method, wherein said providing the indication of the health event is based at least in part on a result obtained from a machine learning algorithm.

       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lissack / Bishop to include indication of the health event is based at least in part on a result obtained from a machine learning algorithm as taught by Tapia. One ordinary skill in the art would be motivated to utilize the teachings of Lissack / Bishop in the Tapia system in order to analyze the network performance data to determine root causes for quality of service issues for clients ([paragraph 0034] in Tapia).

       Regarding Claim 34, Lissack and Bishop fails to teach the system, wherein the one or more computing devices include further instructions that upon execution on or across the one or more computing devices further cause the one or more computing devices to: obtain a result from a machine learning algorithm, wherein the indication of the health event is provided based at least in part on the result.
      However, Tapia teaches the system, wherein the one or more computing devices include further instructions that upon execution on or across the one or more computing devices further cause the one or more computing devices to: obtain a result from a machine learning algorithm, wherein the indication of the health event is provided based at least in part on the result ([paragraph 0062, 0074-0076] describes providing 
       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lissack / Bishop to include indication of the health event is based at least in part on a result obtained from a machine learning algorithm as taught by Tapia. One ordinary skill in the art would be motivated to utilize the teachings of Lissack / Bishop in the Tapia system in order to analyze the network performance data to determine root causes for quality of service issues for clients ([paragraph 0034] in Tapia).

    Regarding claim 41, this claim contains limitations found within that of claim 34 and the same rationale to rejection is used.

10.     Claims 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lissack et al. (US 2015/0149611 A1); in view of  in view of  Bishop et al. (US 2014/0330955 A1); and further in view of Chang et al. (US 2017/0099188 A1).
         Regarding Claim 29, Lissack and Bishop fails to teach the computer-implemented method, wherein the one or more metrics of network traffic include a metric pertaining to packets transmitted using one or more of: (a) HTTP (HyperText Transfer Protocol) or (b) ICMP (Internet Control Message Protocol).
        However, Chang teaches the computer-implemented method, wherein the one or more metrics of network traffic include a metric pertaining to packets transmitted using one or more of: (a) HTTP (HyperText Transfer Protocol) or (b) ICMP (Internet Control 
       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lissack / Bishop to include a metric pertaining to packets transmitted using one or more of: (a) HTTP (HyperText Transfer Protocol) or (b) ICMP (Internet Control Message Protocol) as taught by Chang. One ordinary skill in the art would be motivated to utilize the teachings of Lissack / Bishop in the Chang system in order to provide nodes communicate over the network by exchanging discrete frames or packets of data according to transport layer protocols ([paragraph 0015, 0031] in Chang).

    Regarding claim 36, this claim contains limitations found within that of claim 29 and the same rationale to rejection is used.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    Brandwine et al., US 8612576 B1, method for computing devices utilize a communication network, or a series of communication networks, to exchange data.
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/M.J.S/Examiner, Art Unit 2459       

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459